Citation Nr: 1550355	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, for accrued and substitution purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  The Veteran died in October 2011 and the appellant is his surviving spouse and has requested substitution of the Veteran's pending claim. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 RO rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In January 2009 and December 2010, the Board remanded the issue for further development.


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's hypertension has been aggravated by service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for aggravation of hypertension, secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a claimant must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A May 2005 letter from the Veteran's private physician, Dr. S.M., noted that the Veteran had a past medical history of PTSD, hypertension, and diabetes mellitus.  Dr. S.M., reported that the Veteran's PTSD made his hypertension and diabetes worse.  Dr. S.M. also noted that anxiety and stress had caused his blood glucose levels to be unstable and his blood pressure to elevate.  

A February 2011 VA examination report shows that the Veteran was first diagnosed with hypertension in 2003.  The examiner reported that the Veteran was also diagnosed with diabetes in 2003 and found that there was no evidence of glycosuria or proteinuria at that time and therefore the service-connected diabetes would not be considered to be a contributing cause to hypertension.  Additionally, the examiner reported that the Veteran's PTSD was not considered to cause hypertension when reviews of the medical literature were taken.  The examiner opined that it was less likely than not that hypertension was related to active service.  That was based on the fact that the Veteran's service was in the late 1960s and his hypertension was not diagnosed until 2003.  The examiner also opined that the Veteran's ischemic heart disease was not a cause of hypertension, therefore, it was less likely than not a cause of his hypertension, nor would it cause aggravation of hypertension.  The examiner also noted that diabetes mellitus could be a contributing cause to the development of hypertension, but in the Veteran's case, the microalbumin would be abnormal and the Veteran showed normal microalbumin at the time of diagnosis of hypertension.  The examiner also noted that the Veteran's hypertension had improved.  Therefore there was no evidence of hypertension from diabetes mellitus.  Finally, the examiner reported that the Veteran showed no evidence of aggravation of hypertension by service-connected PTSD, ischemic heart disease, or diabetes because there had been no evidence of aggravation of diabetes.  

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for aggravation of hypertension due to service-connected disabilities.  38 C.F.R. § 3.310 (2015).

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  Specifically, the May 2005 private physician and the February 2011 VA examiner's opinion.  Those opinions differ regarding whether the Veteran's hypertension was aggravated by service-connected PTSD.  The private physician has opined that the Veteran's hypertension was aggravated by service-connected PTSD, specifically that stress and anxiety caused an elevation of blood pressure.  The February 2011 VA examiner opined that the medical evidence of record did not show that the Veteran's hypertension was aggravated by service-connected PTSD and that there was no aggravation of the Veteran's hypertension shown in the medical evidence.  The Board finds that both the private physician and the February 2011 VA examiner are competent to provide opinions as to the etiology of the Veteran's hypertension and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that the evidence is at least in relative equipoise as to whether hypertension was aggravated by service-connected PTSD.  The opinions in favor and against are equally persuasive.  Therefore, reasonable doubt must be resolved in favor of the Veteran.

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for aggravation of a hypertension is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for aggravation of hypertension by PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


